Title: To Thomas Jefferson from Pierce Butler, 26 February 1801
From: Butler, Pierce
To: Jefferson, Thomas



near Charleston Feby. the 26th 1801

I come, said Arius Antonius to the Emperor Nerva, with others, to Congrat[ulate] not Your good fortune, but that of the Roman Empire.—
Not in the habit of aiming at a Correspondence with any person in an elevated situation; as You are at present; yet I am prompted by a wish to see Your Administration easy and honorable to Yourself; and still more, by Attachment to the honor and interests of the Union, to intrude this letter on You—That You are equal to meet the nice situation in which Your acceptance of the Office of Chief Magistrate will place You, I have no doubt—that your Ability to extricate the Union from it’s present embarrassment, is Commensurate with the arduousness of the undertaking is unquestionable; but You will I trust excuse me for being apprehensive lest the uprightness of Your own intentions, aided by a Philanthropic feeling, may induce an indecisive Commencement, which must ever after be irretrieveable; and not only embitter Your Administration, but frustrate Your good intentions towards the Union—Of the motives and views of the two existing Parties in America, You are well acquainted; but of the means by which one Party wishes to establish it’s Doctrine, and with it a preeminence, pardon me if I question Your being as well acquainted as Men of less perception, who mix more in active scenes than You do, or rather have done—That the Party, which H—considers himself the head of, will make a violent run at You in the commencement of Your Administration, with a hope of intimidating, and thus drawing from You halfway measures, cannot be doubted—have they not playd the same part with Mr. A—finding they could not lead him in strings, they became Bullies, with a hope intimidating—Pickering was instructed to commence the bullying system, which was follow’d up by H—P. in manners and disposition a Savage, used no address—his attack was so gross that it justly rous’d the indignant feelings of A—and frustrated at the time, the expectations of the party—W—the creature of H—next Advances, but the Clumsiness of P—open’d the eyes of A—H. advances again, but with no better success—H. well knowing that Your principles are too well fix’d for him to hope for any success from the servile parts he too successfully Acted with Gen. W.—will at once commence his opposition to You by a Storm—the whole Phalanx will attack You at the same time, in every part of the Union. if they find   that they gain one Inch, they will be encouraged to more rude attacks, with a hope of distroying the general Confidence in Your Administration—Supported as You will be, while true to Yourself, in the most decided manner, by those who aided in placing You in the Chair, Excuse me if I say You have but one line of Conduct to observe; that is, a most decisive One towards the Enemies of the Principles You embrace, and which placed you at the head of the Government—Without a mark’d decision, Your friends will despond and drop off—the Government get into disorder, for the very object of these Men will be to disorder it, and Yourself be made unhappy—
I have now to apologise for the freedom I have taken; and to pray You to be assured that it proceeds from Correct motives—It is the first time I have offer’d my opinion to a President of the United States—the whole time of Gen. Washington’s Administration, when to my knowledge, other Senators made a practice of offering him their individual opinions in private, I confined myself to the publick duty of a Senator—If I depart from that rule now, I am encouraged thereto, by the different opinion I indulge of Your mind and disposition, from what a close observation forced me to form, of the mind of Mr. W—
Accept the Assurances of my high Esteem

P. Butler

